Citation Nr: 0520949	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  99-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post-
pyeloplasty obstruction of the right uertero-pelvic junction, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a ganglion 
cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1977 to June 
1982.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In December 2003, the Board remanded the case to obtained 
additional development.  The case has been returned for 
appellate review. 

In January 1983, the RO granted service connection for a 
ganglion cyst of the left wrist, rated as noncompensably 
disabling, effective June 5, 1982.  On VA examination in 
January 2004, the examiner found that during service the 
veteran sought treatment for his right wrist, not his left 
wrist.  The examiner also stated that the veteran's symptoms 
are in the right wrist.  In light of the foregoing, the issue 
of entitlement to service connection for a ganglion of the 
right wrist is referred to the RO for appropriate action.  

Given the provisions of 38 C.F.R. § 3.957 (2004), the issue 
of entitlement to a compensable rating for a ganglion cyst of 
the left wrist remains on appeal.  38 C.F.R. § 3.957 (Service 
connection for any disability which has been in effect for 10 
or more years will not be severed except on a showing that 
the original grant was based on fraud or it is shown that the 
person concerned did not have the requisite service or 
character of discharge).

On VA genitourinary examination in January 2004, the examiner 
opined that the veteran's "back pain" and hypertension are 
related to the past pyeloplasty.  The veteran may wish to 
pursue claims of entitlement to service connection for a back 
disorder and hypertension due to service-connected 
disability.  The matter is referred to the RO for the 
appropriate development.

FINDINGS OF FACT

1.  The veteran's status post-pyeloplasty obstruction of the 
right uertero-pelvic junction is productive of urinary 
frequency with awakening to void five or more times per 
night.

2.  The veteran's ganglion cyst of the left wrist is not 
productive of compensable limitation of motion or functional 
impairment due to pain, loss of strength, weakness, or signs 
of instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 40 percent 
for status post-pyeloplasty obstruction of the right uertero-
pelvic junction have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.115(a) (2004).

2.  The criteria for a compensable evaluation for a ganglion 
cyst of the left wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.71a, Diagnostic 
Codes 5214, 5215; 4.118, Diagnostic Codes 7800-7805, 7819 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing present 
symptoms with the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Status post-pyeloplasty obstruction of the right uertero-
pelvic junction

In January 1983, the RO granted service connection for 
residuals of pyeloplasty obstruction of the right uertero-
pelvic junction obstruction with history of post surgical 
pain.  The disability was rated as 10 percent disabling.  
That rating remains in effect.

In relevant part, in 1997, the veteran filed an informal 
claim seeking an increased rating.  In December 1999, he 
testified that he urinates a lot and occasionally has blood 
in his urine.  He testified that he urinates about six or 
seven times during the day and is awakened throughout the 
night.  He added that he constantly has kidney infections, 
and although he does not wear protective pads, he leaks at 
times.  He also stated that he experiences sharp pain in his 
right side.  See Hearing Transcript dated in December 1999.

The veteran's pyeloplasty obstruction of the right uertero-
pelvic junction obstruction has been rated by analogy under 
Diagnostic Code 7599-7511.  38 C.F.R. § 4.20 (2004).  
Diagnostic Code 7511 states to rate stricture of the ureter 
as hydronephrosis, except a 30 percent rating is warranted 
for recurrent stone formation requiring one or more of the 
following:  1. diet therapy, 2. drug therapy, and 3. invasive 
or non-invasive procedures more than two times/year.  38 
C.F.R. § 4.115b, Diagnostic Code 7511.

Diagnostic Code 7509 provides that severe hydronephrosis is 
to be rated as renal dysfunction.  Otherwise, hydronephrosis 
with frequent attacks of colic with infection (pyonephrosis) 
and impaired kidney function warrants a 30 percent rating; 
frequent attacks of colic requiring catheter drainage 
warrants a 20 percent rating; and, only an occasional attack 
of colic, not infected and not requiring catheter drainage, 
warrants a 10 percent rating.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509.

The pertinent medical evidence received during this rating 
period on appeal has been reviewed.  The criteria for the 
assignment of an increased rating in excess of 10 percent 
have not been met under Diagnostic Codes 7599-7511.  The 
medical evidence establishes that the veteran's status post-
pyeloplasty obstruction of the right uertero-pelvic junction 
is not productive of frequent attacks of colic requiring 
catheter drainage, or recurrent stone formation requiring 
diet or drug therapy or any invasive procedures.  Clinical 
findings reported on VA examinations in November 1998, March 
2003, and January 2004 are normal in this regard.  VA 
outpatient treatment reports dated from 1996 to 2005 do not 
show increased impairment.  Thus, an increased rating under 
the provisions of Diagnostic Code 7599-7511 is not warranted.  

Nonetheless, the veteran complaints of urinary frequency and 
urine leakage are acknowledged, and in accordance with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), other 
applicable ratings provisions have been considered.  

On VA examination in November 1998, the veteran reported 
nocturia 5 to 6 times per night and frequency 3 to 4 times a 
day with some dysuria.  On VA examination in March 2003, the 
veteran again reported urinary frequency and dysuria, day and 
night.  He also reportedly missed about two or three days per 
month from work because of urinary frequency.  The diagnoses 
include urinary condition with mild to moderate problem with 
functional capacity.  On VA examination in January 2004, the 
veteran reportedly had urinary frequency five to six times 
during the day and eight to nine times during the night.  He 
added that he goes to the bathroom approximately every hour 
during the night.  The examiner diagnosed chronic urinary 
frequency and opined that the veteran's chronic urinary 
frequency is a symptom or is related to his service-connected 
post pyeloplasty for ureteropelvic obstruction.  

Given the veteran's urinary complaints and the January 2004 
medical opinion, the criteria for a rating to 40 percent 
under the provisions of 38 C.F.R. § 4.115a, Urinary 
Frequency, are met.  That rating provision provides the 
following.

Urinary frequency with:

?	Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night warrants 
a 40 percent rating;  

?	Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night warrants 
a 20 percent rating;

?	Daytime voiding interval between two and three hours, 
or; awakening to void two times per night warrants a 10 
percent rating. 

The criteria for a rating in excess of 40 percent are not 
met.  As indicated above, the maximum rating allowable for 
the veteran's urinary frequency is 40 percent.  Additionally, 
the criteria for a rating in excess of 40 percent under 
38 C.F.R. § 4.115a, Voiding dysfunction are not met.  This 
provision provides that voiding dysfunction should be rated 
under the particular condition as urine leakage, frequency, 
or obstructed voiding.  

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:   

?	Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day warrants a 60 percent rating;

?	Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day warrants a 40 percent 
rating;

?	Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day warrants a 20 
percent rating.  

The veteran's voiding dysfunction does not require the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  The veteran has consistently stated 
that he does not require the use of an appliance or absorbent 
material.  See January 2004 VA examination report.  As such, 
an increased rating in this regard is not warranted. 

A separate rating is not warranted under the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 either.  On VA 
examination in November 1998, the veteran's 9-inch scar of 
the right flank was described as benign.  On VA examination 
in January 2004, the 0.6 x 21-centimeters surgical scar was 
described as well healed without keloid formation, redness, 
tenderness or adherence of the scar to the underlying and 
adjacent tissues.  VA outpatient treatment reports dated from 
1996 to 2005 do not show increased symptoms.  Thus, 
consideration in this regard is not warranted.  

Given the foregoing, the criteria for a rating to 40 percent 
and no higher are met.  To this extent, the appeal is 
granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.115a.

Ganglion cyst of the left wrist

In January 1983, service connection for a ganglion cyst in 
the left wrist was granted.  The disability has been rated as 
noncompensably disabling since that time.  

In 1997, the veteran filed an informal claim seeking 
entitlement to an increased evaluation.  In December 1999, 
the veteran testified that his disability interferes with 
employment because he drops things at work due to pain and 
numbness.  He also stated that he has swelling, although the 
cyst had not been recently drained.  See December 1999 
Hearing Transcript.

The pertinent evidence of record has been reviewed.  The 
criteria for a compensable rating have not been met.  
Although the veteran complains of pain and swelling of the 
wrist, the objective evidence establishes that the ganglion 
cyst is not productive of limitation of motion or any other 
impairment so as to warrant a compensable evaluation.  

With respect to the wrist, if palmar flexion is limited in 
line with the forearm or if dorsiflexion is limited to less 
than 15 degrees, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  The veteran's 
ganglion cyst in the left wrist is not productive of 
limitation of motion.  VA examinations in November 1998 and 
in March 2005 show normal range of motion and VA outpatient 
treatment reports dated from 1996 to 2005 do not show 
increased impairment.  See 38 C.F.R. § 4.71, Plate I (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5215.  Where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The veteran's complaints of pain, loss of strength, swelling, 
and numbness are acknowledged.  Functional impairment which 
interferes with lifestyle and employment activities and 
supported by adequate pathology is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  The veteran's 
complaints are not supported by the objective evidence of 
record.  On VA examination in November 1998 and March 2005, 
range of motion was normal and without pain.  No evidence of 
pain, weakness, fatigue, or lack of endurance was present on 
repetitive movement either.  In 1998, the diagnosis was 
ganglion cyst of the left wrist with minimal residual, and in 
2005, it was ganglion cyst of the left wrist examined for and 
not found.  Thus, an increased rating in this regard is not 
warranted.  

Further, an increased rating under Diagnostic Codes 5214, 
which addresses anklyosis of the wrist, is not warranted.  X-
ray studies of the wrist are normal, see November 1998 VA 
examination report.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

An increased rating is not warranted under the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804, 7819 (2004).  
On VA examination dated in November 1998, the veteran had a 
1-centimeter fluctuant mass on the dorsum of the left wrist.  
The mass did not cover an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Nor was it unstable or painful on 
objective examination.  

Given the foregoing, the preponderance of the evidence weighs 
against the veteran's claim of entitlement to a compensable 
evaluation for a ganglion cyst of the left wrist.  The 
evidence is not in equipoise.  The claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.71a, 
Diagnostic Codes 5214, 5215; 4.118, Diagnostic Codes 7800-
7805, 7819.

Extraschedular consideration under 3.321(b)(1)

The provisions of 38 C.F.R. § 3.321(b)(1) (2004) were 
considered.  Not one of the veteran's disabilities is not 
productive of frequent periods of hospitalization or marked 
interference with employment.  The veteran asserts that he 
misses approximately two or three days from work per month 
because of symptoms associated with his service-connected 
status post-pyeloplasty obstruction of the right uertero-
pelvic junction.  As noted above, based on the veteran's 
assertions and symptoms, the 10 percent rating is increased 
to 40 percent.  Consequently, the veteran is adequately 
compensated for his service-connected status post-pyeloplasty 
obstruction of the right uertero-pelvic junction.  The 
ganglion cyst of the left wrist does not warrant a 
compensable rating.  It is adequately rated under regular 
schedular provisions.  Neither disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, no consideration in this regard is 
warranted.



Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decision dated in November 
1998, Statement of the Case dated in February 1999, 
Supplemental Statements of the Case dated in August 2000 and 
March 2005, and VA letter dated in March 2003, VA apprised 
the veteran and his representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claims.  In the March 2003 letter, VA told 
the veteran what was needed to substantiate his claims, what 
type of evidence or information he should provide and what 
type of evidence or information VA would assist him with 
obtaining.  VA has fulfilled its duty to inform the veteran 
of the information and evidence needed to substantiate his 
claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA medical reports 
dated from 1982 to 2005, to include VA outpatient treatment 
and examination reports.  The veteran was furnished medical 
release of information forms and told to inform VA of any 
additional dates and places of treatment, as well as any 
other pertinent information or evidence in the veteran's 
control.  Neither the veteran nor his representative has 
identified any additional outstanding evidence.  VA has met 
its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

An increased evaluation to 40 percent for status post-
pyeloplasty obstruction of the right uertero-pelvic junction 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to a compensable evaluation for a ganglion cyst 
of the left wrist is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


